DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 4//2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-13, filed 41/2022, with respect to 112 and 103 rejections have been fully considered and are persuasive.  The rejections of 1/4/2022 has been withdrawn. 


Reason for Allowance

Claims 1-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a coaxial thermocouple and a method of forming coaxial thermocouple comprising a wire; an insulation layer surrounding the wire; a sheath surrounding the insulation layer; and an electrical junction formed between the wire and the sheath and at one longitudinal end of the coaxial thermocouple, the electrical junction comprising a swaged end with an outer diameter of the sheath reducing in diameter along a longitudinal length of the coaxial thermocouple until an inner diameter of the sheath is substantially the same as an outer diameter of the wire and the sheath contacts the wire within the insulation layer.

The closest reasonable prior art reference is Abraham et al. (DE102008007740) teaches a thermocouple comprising a wire; an insulation layer surrounding the wire; a sheath surrounding the insulation layer; and an electrical junction formed between the wire and the sheath and at one longitudinal end of the coaxial thermocouple.  However, Abraham does not teach the electrical junction comprising a swaged end with an outer diameter of the sheath reducing in diameter along a longitudinal length of the coaxial thermocouple until an inner diameter of the sheath is substantially the same as an outer diameter of the wire and the sheath contacts the wire within the insulation layer.

The secondary reference, Lewis et al. (5,986,261) teaches a tapered conductive structure with a hollow core and a conical tip includes a metal wire and the sealed wire forms a thermocouple contract with an electrical conductive or semi-conductive layer on the tip.  However, Lewis does not teach the electrical junction comprising a swaged end with an outer diameter of the sheath reducing in diameter along a longitudinal length of the coaxial thermocouple until an inner diameter of the sheath is substantially the same as an outer diameter of the wire and the sheath contacts the wire within the insulation layer.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a coaxial thermocouple and a method of forming coaxial thermocouple comprising a wire; an insulation layer surrounding the wire; a sheath surrounding the insulation layer; and an electrical junction formed between the wire and the sheath and at one longitudinal end of the coaxial thermocouple, the electrical junction comprising a swaged end with an outer diameter of the sheath reducing in diameter along a longitudinal length of the coaxial thermocouple until an inner diameter of the sheath is substantially the same as an outer diameter of the wire and the sheath contacts the wire within the insulation layer.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855